DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the rear surface of the first bottom plate, of claim 1;
the front surface of the second bottom plate, of claim 1;
the open rear surface of the front plate, of claim 1;
the open front surface of the rear plate, of claim 1;
the inner circumferential surfaces of upper ends of the plates, of claim 1;
It is noted that these items may be shown in the Figures but are not labeled.  Labeling these items in the Figures overcomes this objection.  If an item is important enough to claim, it is important enough to be labeled in the Figures and discussed in the detailed description.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Figure 1, it is believed that use of item “125” is not correct in that “125” if an interior support portion shown in Figure 5.  Should this have been “115”?
In Figure 3, the middle “113” should be replaced with “1131”, “1231”, or “1131/1231” because the pivot is being referenced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is a long run-on sentence in the form of a claim.
The disclosure is objected to because of the following informalities:
Use of the term “plate” does not correspond with a common definition.  Dictionary.com defines plate as: A smooth, flat, relatively thin, rigid body of uniform thickness.  Items 112, 1121,1122, 122, 1221, and 1222 would not be considered plates by one or ordinary skill.  Items 11, 113, 121, and 123 are plates.  A new name is needed for items 112, 1121,1122, 122, 1221, and 1222.  It is noted that applicant is able to act as their own lexicographer however, in this case, a plate has a specific meaning in the art.
In paragraphs [0029] and [0037], the phrases “open rear surface” and “open front surface” are unclear.  It is unclear what structure has each of these surfaces and where are they located as they are not labeled in the Figures.
In paragraph [0038], the phrase “first bottom plate 111 and the second bottom plate 121 are coupled to each other” is unclear.  How can gap “G” exist if 111 and 121 are coupled to each other?  1131 is coupled to 1231 so that 111 and 121 are oriented in relation to each other so as to define gap “G”.      
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to the claims and the specification, it is unclear what structure allows for the “front plate”, “rear plate”, “second rear plate, and “second front plate” to be considered plates.  Dictionary.com defines plate as: A smooth, flat, relatively thin, rigid body of uniform thickness.  Items 112, 1121,1122, 122, 1221, and 1222 would not be considered plates by one or ordinary skill as they are not remotely flat.  Items 11, 113, 121, and 123 are flat and can be considered plates.
With regards to the claims and the specification, it is unclear how a single plate can have first and second sub-plates.  For example, how are 1121 and 1122 parts of a single plate 112?  1121 and 1122 alone cannot be considered a plate let alone different parts of the same plate.  Front part 110 has a first front portion 1121 and a second front portion 1122.  The front plate 112 should be removed all together.
With regards to claim 3 and the specification, the phrase “vertically extending in a circumferential direction of the first bottom plate” is unclear.  The vertical direction and the circumferential direction are two different directions.  Further explanation is needed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear if Applicant intended to positively recite the shaver or not.  As currently written, the shaver is not positively claimed and is an indefinite intended use of the cradle.  On lines 16-18 and 21, there are two separate limitations that are being further defined with the indefinite shaver making these limitations indefinite.  Either the shaver be positively claimed or these limitations must be further defined utilizing existing structure of the cradle and not the shaver.
With regards to the claims and the specification, it is unclear what structure allows for the “front plate”, “rear plate”, “second rear plate, and “second front plate” to be considered plates.  Dictionary.com defines plate as: A smooth, flat, relatively thin, rigid body of uniform thickness.  Items 112, 1121,1122, 122, 1221, and 1222 would not be considered plates by one or ordinary skill as they are not remotely flat.  Items 11, 113, 121, and 123 are flat and can be considered plates.
With regards to claim 1, the phrases “an area other than a rear surface of the first bottom plate” and “an area other than a front surface of the second bottom plate” are unclear.  It is unclear what an area that is “other than another surface” is meant to be.  The same phrases are in the specification and should be amended in the same way.
With regards to claim 1, the phrase “the front part and the rear part are coupled such that the rear surface of the first bottom plate and the front surface of the second bottom plate are pivotable” is unclear.  As written, the parts are coupled and the surfaces each pivot which is not supported.  What adds to the confusion is later in the claim the bottom plates are disclosed as having first and second support portions but, as claimed, these support portions have nothing to do with the coupling/pivot which is not supported.  The support portions are pivotally connected to each other allowing the front and rear parts to be pivotally coupled to each other.
With regards to claim 1, it is unclear what structures represent the rear surface of the first bottom plate and the front surface of the second bottom plate.  
With regards to claim 1, it is unclear what structures represent the open rear surface of the front plate and the open front surface of the rear plate.  Using Figures 4 and 5, there does not appear to be a single end surface.  The end of the front and rear plates appear to be comprised of multiple surfaces all defining the ends.  For example, in Figure 4, the line of 1121 is pointing at one surface while the line for 1122 is pointing at a different surface.
With regards to claim 1, the disclosure that the open rear surface of the front plate is coupled to the open front surface of the rear plate” is not supported.  What structure defines this coupling?  How are these surfaces coupled in Figure 3?  The coupling is defined between the support portions only.
With regards to claim 1, the phrase “coupled to each other to form a receiving space” is unclear.  First, what structure defines this space when in the orientation shown in Figure 3?  Second, as written, there are 3 receiving spaces which is not supported.  The front part and second part pivot to a closed position where the first receiving space is in communication with the second receiving space to define a blade shaver receiving space.
With regards to claim 1, what structure defines the neighboring surfaces?  What structure defines the single gradient?  What structure performs a forming of a gradient?
With regards to claim 1, what structure defines the inner circumferential surfaces?  Do the inner circumferential surfaces define the same or different structure as the open front and rear surfaces previously disclosed?  It is believed that the inner circumferential surfaces are part of the multiple surfaces that define the open ends of the front and rear plates.
With regards to claim 1, the phrase “coupled state” is unclear.  It is unclear what defines a coupled state.  The front and rear plates are coupled to each other as shown in Figure 3.
With regards to claims 1 and 3, it is unclear how a single plate can have a sub-plates or plural plates.  For example, how are 1121 and 1122 parts of a single plate 112?  1121 and 1122 alone cannot be considered a plate let alone different parts of the same plate.  Front part 110 has a first front portion 1121 and a second front portion 1122.  The front plate 112 should be removed all together.
With regards to claim 1, the phrase “to achieve a weight balance and stand vertically” is unclear.  First, it is unclear if the shaver is involved in the achieving of weight balance.  Second, how can it stand vertically or weight balance be achieved when in the Figure 3 orientation?  Also, how can the second front and rear plates stand vertical when they are inclined?     
With regards to claim 2, the phrase “are not in close contact with and spaced apart from a bottom surface”.  First, it is unclear what defines the “a bottom surface”?  It is unclear what is meant by “not in close contact”.  What can and cannot be considered “close”?
With regards to claim 3, the phrase “vertically extending in a circumferential direction of the first bottom plate” is unclear.  The vertical direction and the circumferential direction are two different directions.  Further explanation is needed. 
Claims
It is to be noted that claims 1-3 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 July 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724